Citation Nr: 0006533	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of zero percent for 
impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 until 
June 1985.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of April 1998 from the Columbia, South Carolina 
Regional Office (RO) which granted service connection for 
impotence, rated zero disabling, and denied a higher 
evaluation in this regard.


REMAND

The veteran contends, in essence, that evidence to the effect 
that he has no deformity of his penis, and that he can still 
have an erection, which was utilized by the RO in the denial 
of his claim for a compensable rating, is erroneous.  He 
asserts that he is also infertile and that a higher rating is 
warranted for his service-connected penile disorder.  

A review of the record discloses that the veteran underwent a 
VA general medical examination in November 1988 whereupon he 
was afforded a brief evaluation of the genitourinary system.  
No reference to the penis was recorded at that time.  
Subsequently received private clinical records, dated between 
1990 and 1991, show that the appellant sought treatment for 
erectile dysfunction.  The penis was noted to be unremarkable 
in August 1991.  The veteran was placed on regular 
testosterone injections and a good response was noted with 
respect to his ability to achieve an erection in December 
1991.  

The Board notes, however, that the December 1991 clinic note 
is the most recent clinical evidence of record with respect 
to the veteran's genitourinary status.  In view of the almost 
10 year lapse of time without any recent findings, the fact 
that the veteran has never had an adequate VA examination in 
this regard, and his recent statements indicating that 
deformity of the penis and that erectile dysfunction are 
present, the Board finds that a current VA genito-urological 
examination is indicated.  The fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be requested to 
provide the complete names and addresses 
of any and all physicians and/or 
providers who have treated him for 
genitourinary/penile disability since 
December 1991.  After authorization has 
been obtained, these records should be 
requested and associated with the claims 
folder.

2.  The appellant should be scheduled 
for a special VA examination to be 
conducted by a VA urologist to determine 
the extent of any and all genitourinary 
pathology now indicated.  All necessary 
tests and studies should be performed, 
and all clinical manifestations should 
be reported in detail.  The examiner 
must be provided with the appellant's 
claims folder and a copy of this remand 
for review prior to conducting the 
examination.  Based on physical 
examination, and a review of all medical 
documentation and history on file, 
including the service medical records, 
the examiner should provide an opinion 
as to whether deformity of the penis is 
present, as well as whether there is 
loss of erectile function.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings, and should 
include complete rationale for the 
opinions expressed.  The examination 
report should clearly reflect whether a 
review of the claims folder was 
performed.  The examination report 
should be returned in a legible 
narrative format. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999). 

4.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

5.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
a compensable evaluation for impotence, 
to include consideration of whether a 
"staged" rating is warranted for 
manifestations of the service-connected 
disorder.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If action remains 
adverse to the appellant, he should be 
furnished a supplemental statement of 
the case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



